     Case 1:20-cv-00776-DNH-ATB Document 8 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

LESLIE BARNAVE,

                                 Plaintiff,
         -v-                                       1:20-CV-776
                                                   (DNH/ATB)


NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICES and NEW YORK
STATE OFFICE OF TEMPORARY AND
DISABILITY ASSISTANCE,


                                 Defendants.

--------------------------------

APPEARANCES:

LESLIE BARNAVE
Plaintiff pro se
248 State Street
Apartment #8D
Albany, NY 12210

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Leslie Barnave brought this alleged civil action on July 13, 2020. On

July 16, 2020, the Honorable Andrew T. Baxter, United States Magistrate Judge, advised by

Report-Recommendation that plaintiff's complaint be dismissed sua sponte based on the

defendants' immunity from suit, without prejudice, but without the opportunity for amendment.

Plaintiff timely filed objections to the Report-Recommendation. ECF No. 5.
     Case 1:20-cv-00776-DNH-ATB Document 8 Filed 08/12/20 Page 2 of 2




         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Plaintiff's complaint, ECF No. 1, is DISMISSED WITHOUT PREJUDICE and

without the opportunity for amendment; and

         2. The Clerk is directed to enter judgment accordingly and close the file.

         IT IS SO ORDERED.




Dated: August 12, 2020
       Utica, New York.




                                             -2-
